ORDER
We construe this appeal as a motion under 28 U.S.C. § 2244(3) to file a second or successive petition for habeas corpus. As jointly requested by the parties, we grant the motion. We direct the district court to allow Petitioner Craig Dawson to file his Second Amended Petition for Writ of Habeas Corpus. As jointly agreed by the parties, the district court shall consider the merits of Petitioner’s Ex Post Facto claim. As jointly agreed by the parties, Superintendent Belleque shall waive all of his procedural defenses in the district court. Finally, as jointly agreed by the parties, each party shall bear his own costs and fees.